Citation Nr: 9900479	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  96-27 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder.  

3.  Entitlement to service connection for residuals of 
exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1969 to October 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for PTSD, a skin disorder, residuals of Agent 
Orange exposure, hypertension, and diabetes mellitus.  In a 
June 1995 letter, the veteran was notified of this decision 
and of his procedural and appellate rights.  A notice of 
disagreement as to the issues of service connection for PTSD, 
a skin disorder, and exposure to Agent Orange, was received 
in June 1995.  The statement of the case was sent to the 
veteran in August 1995.  The substantive appeal was received 
in June 1996.

In August 1998, the veteran testified at a personal hearing 
before the undersigned acting member of the Board via 
videoconference.  During the August 1998 hearing, the veteran 
withdrew his appeal regarding the claim for service 
connection for a skin disorder and residuals of Agent Orange 
exposure.  The Board finds that the transcript of this 
hearing meets the legal requirement for a withdrawal of those 
issues and they are no longer in appellate status.  38 C.F.R. 
§ 20.204 (1998).

Since a notice of disagreement was not received as to the 
issues of service connection for hypertension and diabetes 
mellitus, those issues are not in appellate status and will 
not be addressed.  38 U.S.C.A. § 7105(West 1991).



CONTENTIONS OF APPELLANT ON APPEAL

The veteran maintains that he served in combat in Vietnam and 
that his various experiences in Vietnam resulted in his 
developing PTSD.  The veteran asserts that he was stationed 
with the 92nd Air Assault Battalion during 1970.  While he 
was stationed with the 92nd Air Assault Battalion, the 
veteran maintains that his military occupation specialty 
(MOS) was cook, but he also served as a machine gunner on a 
helicopter.  The veteran asserts that his unit was 
consistently under mortar and rocket attacks and involved in 
combat action.  He contends that he was almost killed when 
the mess hall was destroyed by enemy fire and a good friend 
of his was killed when his helicopter was shot down.  He 
maintains that these stressors resulted in the development of 
PTSD.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
veterans claim for service connection for PTSD.


FINDINGS OF FACT

1.  The veterans statements and testimony regarding the 
claimed inservice stressors are credible.

2.  The veteran engaged in combat with the enemy during 
service in Vietnam; his claimed stressful events are related 
to that combat.  

3.  The veteran has PTSD which was caused by stressful events 
he experienced in service in Vietnam.  


CONCLUSION OF LAW

Entitlement to service connection for PTSD is warranted.  38 
U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.304(f) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

Applicable law provides service connection will be granted if 
it is shown a particular disease or injury resulting in 
disability was incurred or aggravated during active duty. 38 
U.S.C.A. §§ 1110 (West 1991). 

In adjudicating a claim for PTSD, the applicable VA 
regulation states that service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f)(1998).

During the course of the veterans appeal, in the case of 
Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Veterans Appeals (Court) issued directives, which 
are generally favorable to the veteran, to be followed in 
cases where the issue is service connection for PTSD.  The 
Board will briefly review these directives.  In sum, in the 
Cohen case, the Court confirmed that the evidence must show 
that the veteran has a clear diagnosis of PTSD, that the 
veteran was exposed to a stressor(s) during service (which 
may be combat or non-combat service), and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  

In the Cohen case, the Court provided distinctions between 
non-combat and combat service.  In cases of non-combat 
service, the Court indicated that 38 U.S.C.A. § 1154(b) is 
not applied.  If the veteran did not serve in combat and his 
stressor is therefore, not combat-related, the Court 
indicated that the veterans own lay testimony is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  The 
Cohen case indicated that credible supporting evidence 
includes lay/comrade statements as well as service department 
verification.  If the veteran engaged in combat during 
service, his claim must be considered under the reduced 
evidentiary threshold pursuant to 38 U.S.C.A. § 1154(b) for 
combat veterans.  In the Cohen case, the Court stated that 
38 C.F.R. § 3.304(f) and VA manual provisions are deficient 
in that they do not reflect the relaxed requirements of 
38 U.S.C.A. § 1154(b).  Under 38 U.S.C.A. § 1154(b), the 
combat veterans testimony alone is enough to establish the 
occurrence of a stressor unless it is inconsistent with the 
circumstances, conditions, or hardships of service or unless 
the Board finds that, by clear and convincing evidence, a 
particular stressful event did not occur.  The Court stated 
that where the veteran had combat and stressor(s) is related 
to combat, the veterans lay testimony must be accepted as 
conclusive.  

In support of his claim, the veteran testified in August 1998 
regarding stressors he encountered during his alleged 
involvement in combat in Vietnam.  The veteran testified that 
he was stationed with the 92nd Air Assault Battalion during 
1970.  While he was stationed with the 92nd Air Assault 
Battalion, the veteran maintains that his MOS was cook, but 
he also served as a machine gunner on a helicopter.  The 
veteran testified that his unit was consistently under mortar 
and rocket attacks and involved in combat action.  He 
indicated that in the spring of 1970, he was on his way to 
the mess hall when he witnessed it being destroyed by enemy 
fire.  He also testified that he witnessed the death of a 
good friend when his helicopter was shot down.  He maintains 
that these stressors resulted in the development of PTSD.

The medical evidence of record includes VA and private 
diagnoses of PTSD which the examiners attributed to the 
veterans alleged exposure to stressors during combat in 
Vietnam.  Most recently, on VA examination in March 1997, the 
veteran reported that during service in Vietnam, he saw 
helicopters destroyed, soldiers dying and numerous sniper 
attacks and mortar rounds.  He also recalled walking to the 
mess hall and watching as it was mortared and decimated.  The 
diagnosis was PTSD.  

As noted, the regulations as well as the directives set forth 
in the Cohen case require that the evidence must show that 
the veteran has a clear diagnosis of PTSD, that the veteran 
was exposed to a stressor(s) during service (which may be 
combat or non-combat service), and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  The veteran has been diagnosed 
as having PTSD due to alleged stressors which occurred during 
his combat service in Vietnam.  Therefore, an initial 
determination must be made as to whether the veteran served 
in combat and as to whether any of the alleged stressors 
factually occurred.  

In this case, the veterans service records are of record.  
These records confirm that the veteran served with the 92nd 
Air Assault Battalion during 1970.  In March 1998, the 
Department of the Army verified the unit history of the 92nd 
Air Assault Battalion during 1970.  A review of the unit 
history shows that the 92nd Air Assault Battalion was an 
infantry division which engaged in combat with the enemy.  
While the veteran was stationed in Vietnam, the enemy blew up 
the mess hall with a 122 mm rocket in April 1970.  The 
veterans MOS was cook at this time.  As noted, the veteran 
testified that he witnessed this event as he was on his way 
into the mess hall to work the morning shift.  Although he 
indicated that he was not injured as a result of the 
explosion, the explosion and rocket attack traumatized him.  
In addition, it was verified that during the time that the 
veteran served with the 92nd Air Assault Battalion, 
casualties were suffered due to enemy attacks.  

In sum, the service records show that the veteran served with 
the 92nd Air Assault Battalion.  That unit engaged in combat 
activities.  Although the Department of the Army could not 
specifically verify whether or not the veteran served as a 
gunner on a helicopter, the veterans account of other 
reported stressors was verified by the unit history of the 
92nd Air Assault Battalion.  The Board finds that the 
statements and testimony of the veteran are credible.  Taking 
into consideration the veterans credible statements and the 
unit history, the Board finds that the weight of the evidence 
supports a finding that the veteran served in combat in 
Vietnam.  

As noted above, since the veteran has been found to be a 
combat veteran, under 38 U.S.C.A. § 1154(b), the combat 
veterans testimony alone is enough to establish the 
occurrence of a stressor unless it is inconsistent with the 
circumstances, conditions, or hardships of service or unless 
the Board finds that, by clear and convincing evidence, a 
particular stressful event did not occur.  Thus, the Board 
finds that the veterans testimony that he experienced 
stressors during his combat service is conclusive evidence of 
the occurrence of his stressors during combat service as his 
testimony is consistent with the circumstances, conditions, 
or hardships of his service.  In fact, as noted, at least one 
of his stressors, the destruction of the mess hall by enemy 
fire, has been specifically verified.  The unit history also 
supports his testimony regarding witnessing mortar attacks 
and causalities in the area. 

After a full review of the record, the Board concludes that 
the evidence supports the claim for service connection for 
PTSD.  A review of the medical evidence shows that the 
veteran currently has a clear diagnosis of PTSD which has 
been attributed to his combat service in Vietnam and his 
exposure to stressors during that service, as previously set 
forth.  Therefore, the evidence shows that the veteran has a 
clear diagnosis of PTSD, that the veteran was exposed to 
stressors during service which were combat-related, and that 
the medical evidence shows that the veterans PTSD was due to 
his exposure to stressors during service.  

Accordingly, entitlement to service connection for PTSD is 
warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 
C.F.R. § 3.304(f) (1998).



ORDER

Service connection for PTSD is granted, subject to the law 
and regulations governing the payment of monetary benefits.




		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
